DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 5 through 12 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 21, 2019.

Claim Rejections - 35 USC § 103
Claims 1, 2, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,256,849 to Kim (hereinafter “Kim”) in view of the teachings of U.S. Patent 4,997,482 to Haluska et al (hereinafter “Haluska”) and U.S. Publication 2007/0130740 to Mita (hereinafter “Mita”).
Claim 1:  Kim discloses a method for producing a liquid transport apparatus that includes the final structure (in Figure 15) of:
a pressure chamber plate (e.g. 1) partially defining a pressure chamber (1a) that communicates with a nozzle (not labeled, in nozzle plate 10) for ejecting liquid;
an insulating ceramics layer (2) located on a surface of the pressure chamber plate to cover the pressure chamber;
a piezoelectric layer (4) located on the insulating ceramics layer; and 
a first electrode (5) located on the piezoelectric layer; 
wherein the method [at first, see embodiment of Figs. 4A to 4E] for producing the liquid transport apparatus comprises:
forming the insulating ceramics layer (2) on the pressure chamber plate (1) with an insulating ceramic material at a temperature (e.g. Fig. 4A);
forming the piezoelectric layer (4) on the insulating ceramics layer (Fig. 4B); and
forming the pressure chamber (1a) so that a part of the insulating ceramics layer (2) is exposed on the pressure chamber (Fig. 4A); and
forming the first electrode (5) on the piezoelectric layer after forming the piezoelectric layer and forming the pressure chamber (e.g. Figs. 4D to 4E, col. 7, lines 1-11), wherein forming the first electrode includes forming an electrode layer [e.g. 5 in Fig. 4B before being patterned in Fig. 4D] to be the first electrode on the piezoelectric layer after forming the piezoelectric layer and forming the pressure chamber.
Claim 13:  Kim further discloses that the insulating ceramic layer (2) is formed of alumina (e.g. aluminum oxide, col. 13, lines 28-31).
Claim 14:  Kim further discloses:

the piezoelectric layer (4) is located between the first electrode (5) and the insulating ceramics layer (2) in the stacking direction; and
the method further comprises forming a second electrode (3) such that the second electrode is located between the piezoelectric layer (4) and the insulating ceramics layer (2) in the stacking direction (see Fig. 4A or 4B).
The insulating ceramics layer of Kim is formed of various oxides (col. 13, lines 28-36).  
In the embodiment of Figures 4A to 4E, Kim does not appear to teach:
1)  that the pressure chamber plate does not include an opening to form the pressure chamber when the insulating ceramics layer is formed;
2)  that the pressure chamber is formed by removing part of the pressure chamber plate;
3)  that in forming the piezoelectric layer, any annealing occurs at an annealing temperature; 
4)  heating of the insulating ceramics layer such that a temperature of the insulating ceramic material does not become higher than the annealing temperature of the piezoelectric layer; and 
5)  that the first electrode is formed on the insulating ceramics layer before the annealing the piezoelectric layer, such that the piezoelectric layer and the first electrode are annealed at the same time at the annealing temperature [all of which is required by Claim 1].
manufacturing processes in each of the various other embodiments produce the very same final structure of a liquid transport apparatus in Figure 15 (col. 13, lines 7-11).
For example, in an alternative embodiment of Figure 3A, Kim discloses that forming the insulating ceramics layer (2) on the pressure chamber plate (1) is done where the pressure chamber plate does not include an opening to form the pressure chamber when the insulating ceramics layer is formed.  In two other alternative embodiments, Kim discloses that the pressure chamber is formed by removing a part of the pressure chamber plate (e.g. Figs. 3C to 3D, col. 6, lines 36-40 and Figs. 6C to 6D, col. 8, lines 40-45).  Based on these teachings by Kim, the one embodiment (e.g. Fig. 4A) of Kim can be modified in view of any of the other embodiments in forming the pressure chamber by removing a part of the pressure chamber plate, and forming the insulating ceramics layer on the pressure chamber plate that does not include an opening that forms the pressure chamber.  Such modifications would have been obvious to one of ordinary skill in the art at the time the invention was made to form an art-recognized equivalent liquid transport apparatus having the very same final structure.
Haluska discloses analogous art in manufacturing insulating ceramics layers formed from similar oxides (e.g. aluminum or zirconium that Kim uses) in electronic devices (col. 1, lines 10-20).  Haluska discloses forming the insulating ceramics layer by coating and heating an insulating ceramic material at a temperature of 200 to 400ºC (see example at col. 6, lines 18-39).  As part of this process, this is a preferred 
It would have obvious to one of ordinary skill in the art at the time the invention was made to have formed the insulating ceramics layer of Kim by coating and heating as taught by Haluska, to form an art-recognized equivalent insulating ceramics layer as one having a similar oxide with the added benefits of increased reliability and strong adhesion.
Mita discloses analogous art in manufacturing a liquid transport device that includes forming a piezoelectric layer (e.g. 58A, in Fig. 6D) by annealing at an annealing temperature (e.g. 800 ºC).   More specifically, Mita discloses a case where a first electrode (57, in Fig. 6D) is formed on an insulating oxide layer (66) before any annealing of the piezoelectric layer.  Subsequently, the piezoelectric layer and the first electrode are annealed at the same time at the annealing temperature (e.g. 800 ºC, ¶ [0138]).  Such annealing conditions performed at this annealing temperature allow the piezoelectric layer to operate at a higher electrical-to-mechanical conversion constant (e.g. ¶ [0023]).
Claim 2:  Mita further discloses that the piezoelectric layer is formed by an aerosol deposition (AD) method for the benefit of providing the piezoelectric layer with a uniform thickness (¶ [0136]).
The modifications of Kim can done by taking the teachings of Mita into account, which include forming the piezoelectric layer by an AD method, forming the first electrode on the insulating ceramics layer before annealing of the piezoelectric layer at 
The modified Kim manufacturing method provides a process where a heating temperature (e.g. 200-400 ºC) of the insulating ceramics material is lower than an annealing temperature (e.g. 800 ºC) of the piezoelectric layer.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Haluska and Mita, and further in view of U.S. Publication 2006/0065701 to Kobayashi (hereinafter “Kobayashi”).
Kim, as modified by Haluska and Mita, discloses the clamed manufacturing method as relied upon above in Claim 1.
The modified Kim method does not teach that the insulating ceramics layer is formed by an AD method.
Kobayashi discloses analogous art in manufacturing a liquid transport apparatus that includes forming an insulating ceramics layer (31) by an AD method, as AD is a method that more easily forms the insulating ceramics layer (e.g. ¶ [0062]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have formed the insulating ceramics layer of Kim by using an AD method taught by Kobayashi, to more easily form the insulating ceramics layer in an art-recognized equivalent liquid transport apparatus.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Haluska and Mita, as applied to Claim 1 above, and further in view of U.S. Pre-Grant Publication 2008/0222942 to Kitagawa et al (hereinafter “Kitagawa”).
Kim, as modified by Haluska and Mita, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Kim method does not teach that the ceramics layer is formed of zirconia.
Kitagawa discloses that zirconia is the preferred material in forming an insulating ceramics layer as it provides stabilization due to its large mechanical strength and toughness (¶ [0060]).  
It would have obvious to one of ordinary skill in the art at the time the invention was made to have substituted the zirconia ceramic material of Kitagawa for the alumina ceramic material of Kim, to form an art-recognized equivalent insulating ceramics layer that includes the benefits of stabilization, large mechanical strength and toughness.

Response to Arguments
Applicant's arguments filed as part of the submission [on pages 8-9] have been fully considered, but have not been deemed to be found as persuasive.  Applicant’s assert that the prior art does not teach “forming the first electrode includes forming an electrode layer to be the first electrode on the piezoelectric layer after forming the piezoelectric layer and forming the pressure chamber” (lines 21-23 of Claim 1).  However, this argument has been answered in view of the different embodiments taught by Kim as expressed in the above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Non-Patent Literature citation to Lee et al, titled “Micro Fluid Device Using Thick Layer Piezo Actuator Prepared”, IEEE Proceedings 2001 (hereinafter “Lee”).  Lee discloses various manufacturing techniques for liquid transport apparatuses having a piezoelectric layer (pages 616-619).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896